FILED
                           NOT FOR PUBLICATION                              MAY 15 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50060

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00068-VAP-7

 v.
                                                 MEMORANDUM*
ANTHONY JASSO, AKA Bottles&Cans,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                             Submitted May 4, 2015**
                               Pasadena, California

Before: NOONAN, WARDLAW, and MURGUIA, Circuit Judges.

      Anthony Jasso appeals from the district court’s judgment and challenges his

guilty-plea conviction and sentence for conspiring to advertise child pornography,

in violation of 18 U.S.C. §§ 2251(d)(1), (e); 2252A(a), (b)(1), (b)(2). Pursuant to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Jasso’s counsel has filed a brief stating

that there are no meritorious, non-frivolous grounds for relief, along with a motion

to withdraw as counsel of record. We have afforded Jasso an opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief with respect to the

conviction. We therefore affirm the conviction.

      Jasso waived his right to appeal his sentence. Our independent review of the

record pursuant to Penson, 488 U.S. at 80, discloses no arguable issues as to the

validity of the waiver. United States v. Watson, 582 F.3d 974, 986–88 (9th Cir.

2009). We accordingly dismiss the appeal of Jasso’s sentence. Id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED in part; AFFIRMED in part.




                                          2